Case 2:19-cv-07952-FMO-MAA Document 51-2 Filed 03/03/20 Page 1 of 2 Page ID #:303




     1
     2
     3
     4
     5
     6
     7
     8                      UNITED STATES DISTRICT COURT
     9                    CENTRAL DISTRICT OF CALIFORNIA
    10                               WESTERN DIVISION
    11
    12   FOUR JAYS MUSIC COMPANY               Case No. 2:19-cv-07952-FMO-MAA
         and JULIA RIVA,                       [The Honorable Fernando M. Olguin]
    13
                     Plaintiffs,               [PROPOSED] ORDER GRANTING
    14                                         MOTION TO DISMISS AND
               v.                              MOTION TO TRANSFER
    15
         APPLE, INC., GOOGLE LLC,              [Filed concurrently with Notice of Motion,
    16   THE ORCHARD ENTERPRISES,              Motion to Dismiss, and Memorandum of
         INC., ORCHARD ENTERPRISES,            Points and Authorities]
    17   NY, INC., and CLEOPATRA
         RECORDS, INC.
    18
                     Defendants.
    19
    20
    21        On April 9, 2020 the motion of Defendants The Orchard Enterprises, Inc.
    22 and Orchard Enterprises, NY, Inc. (“The Orchard”) for dismissal of the First
    23 Amended Complaint pursuant to Federal Rules of Civil Procedure 12(b)(2) and
    24 (3), and motion to transfer to the Southern District of New York, was heard on
    25 regular notice.
    26        The Court, having considered the Motion and all papers filed in support of
    27 and in opposition to the motion, and the arguments of counsel, and GOOD CAUSE
    28 THEREFOR appearing, ORDERS as follows:
                                         1
        [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
Case 2:19-cv-07952-FMO-MAA Document 51-2 Filed 03/03/20 Page 2 of 2 Page ID #:304




     1         1. The Motion is GRANTED;
     2         2. The case is transferred to the Southern District of New York;
     3         3. In the alternative, the First Amended Complaint is dismissed for want of
     4            personal jurisdiction and venue.
     5         4. Leave to amend the First Amended Complaint is DENIED.
     6
     7            IT IS SO ORDERED.
     8
     9 Dated: ____________              ____________________________________
    10                                  THE HONORABLE FERNANDO M. OLGUIN
                                          UNITED STATES DISTRICT JUDGE
    11
    12
         Respectfully submitted:
    13
    14
         By: /s/ Kenneth L. Steinthal
    15     KENNETH L. STEINTHAL (Bar No. 268655)
    16      ksteinthal@kslaw.com
           JOSEPH N. AKROTIRIANAKIS (Bar No. 197971)
    17      jakro@kslaw.com
           KING & SPALDING LLP
    18     633 West Fifth Street, Suite 1600
           Los Angeles, CA 90071
    19     Telephone: (213) 443-4355
           Facsimile: (213) 443-4310
    20     Attorneys for Defendants
    21     THE ORCHARD ENTERPRISES, INC. AND
           ORCHARD ENTERPRISES, NY, INC.
    22
    23
    24
    25
    26
    27
    28

                                     2
          [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
